12-19-2018          CaseFAX2~
              08:57 Pl1  5:18-cv-04148-SAC-JPO
                              PUBLIC FAX SERVICE             Document
                                                             from:    1 Filed 12/20/18
                                                                                  To:  Page7853385~01
                                                                                             1 of 5              Page    8
      12/19/2018   19:58       0551                                                                            PAGE     08




                                        IN 1lIB UNITED STATES DISTRICT COURT
                                                 FOR THE DISTRICT OF KANSAS
                                                                                           fF0f1:o
                                                                                               DEC 2 0 2018
              Kraft, Lane Erin                                        )
                                                                      )

                                                                      )

                   (Enter above the :full name of Plaintiff{s))       )
                                                                      )
             vs.                                                      )
                                                                      )
              Underground Vaults & Storage/Document Res               )     Case Number:    \i-l.\ \t..\j - S 'AC.-T?c:J
             Name                                                     )                 (To be assigned by Clerk)
                                                                      )
             906 N. Halstead                                          )
             Street and nwnber                                        )
                                                                      )
             Hutchinson, KS 67504                                     )
             City         State            Zip Code                   )

             (Enter above the full nawe aud address of
             Defendant in this action - list the name and address
             of any additional Defendants on the back side of
             this sheet.)

                                   EMPLOYMENT DISClUMrNATION COMPLAINT

              1.      This employment di$crimination lawsuit is based on (check only those that apply):

                      0       Title VII of the Civil Rights Act ofl964, as amended, 42 U.S.C. §§ 2000e, et .seq.,
                              fo.r employment discrimination on the basis ofrace, color, religion, gender~ or
                              national origin.
                              NOTE: In order to bring suit in federal district court under Title VII, you mustfirst
                              obtain a nght-to-sue letter from the Equal Employment Opportunity Commission_

                      0       Age Discrimination in Employment Act of1967, as amended, 29 U.S.C. §§ 621, et
                              seq .• for employment discrimination on the basis of age (age 40 or older).
                              NOTE: In order to bring suit in federal district court under the Age Discrimination
                              in Employment Act, you must first file charges with the Equal Employment
                              Opponunity Commission.

                     0_       American with Disabilities Act of 1990, as amended> 42 U.S.C. §§ 12101, et seq.,
                              for employment discrimination on the basis of disability.
                              NO'l':E: In order to bring suit in federal district court under the American with

                                                                  1
                                                                                ----~          -------

12-19-2016           CaseFAX2~
              06:57 PH    5:18-cv-04148-SAC-JPO
                               PUBLIC FAX SERVICE            Document
                                                             from:    1 Filed 12/20/18
                                                                                 To:   Page7653365~01
                                                                                             2 of 5             Page    9
      12/19/2018   19:58       0561                                                                           PAGE     09




                               Disabilities Act, you must first obtain a right-to-sue letter from the Equal
                               Employment Opportunity Commission.

                     D         Other (Describe)




              2.     lfyou are claiming that the discriminatory conduct occurred at a different location than the
                     addreas provided for Defendant, please provide the following information:

                     5106 Murray Road Manhattan, KS 66503
                     (Street Address) (City/County) (State) (Zip Code)

              3.     When did the discritt;lination occur? Please give the date or time period:

                     1125/16

                                             ADMINISTRATIVE PROCEDURES

              4_     Did you file a charge of discrimination against Defendant(s) with the Kansas State
                     Division of Human Rights or the Kansas State Commission on Human Rights?

                      0   Yes
                      bf~ No

              5_     Did you file a charge of discrimination against Defendant(s) with the Equal Employment
                     Opportunity Commission or other federal agency?

                      0 Yes
                     n=:No

              6.     ID you received a Notice of Right-to-Sue Letter?
                     _l::J_Yes     D    No
                     If yes, please attach a copy of the letter to this complaint.

              7.     If you are claiming age discrimination. check one of the following:

                    c:::J 60 days or more have passed since 1 filed my charge of age discrimination with the
                    ~Employment Opportunity Commission.
                    L__I
                    _ _ fewer than 60 days have passed since I filed my charge of age discrimination with

                                                                 2
12-19-2018    08:57 PMCaseFAX2~
                           5:18-cv-04148-SAC-JPO
                                PUBLIC FAX SERVICE               Document
                                                                 From:          1 Filed 12/20/18
                                                                                           To:   Page  3 of 5
                                                                                                    7853385~01                        Page   10

      12/19/2018    19:58      0551                                                                                                PAGE      10




                      the Equal Employment Opportunity Conunission

                                               NATURE OF THE CASE
              8.      The conduct complained of in this lawsuit involves (check only those that apply);
                      D_ failure to hire me
                      ID_ termination of my employment
                      r:l_ failure to promote me
                      D_ failure to accommodate my disability
                      I I terms and conditions of my employment differ from those of similar employees
                      D   retaliation
                      D harassment
                      C I reduction in wages
                      D other conduct (specify):




                      Did you complain abo.ut this same conduct          myour charge of discrimination?
                       filYes          IlNo
              9.      I believe that I was discriminated against because of (check all that apply):

                      D   rny race or color, which is _ _ _ _ _ _ __
                      D my religion, which i s - - - - - - - - - - - -
                      0 my national origin, which is
                      D my gender, which is D ma-1:-e-;-u---fe-m_a_le_ _ __
                      £ZI my disability or perceived disability, which is Degenerative Disc Disa~se
                      D my age (my birth date is: _ _ _ _ _ _ _ _ ____,
                      [] other=------~~-------------~~----
                      ,.d Lu  state the same reason(s) in
                            Yes      _D__No
                                                                your charge of discrimination?
              10.     State here, as briefly and clearly as possible, the essential facts of your claim. ; Describe
                      specifically the conduct that you believe is discriminatory and describe how e~ch
                      defendant is involved in the conduct. Take tim.e to organize your statement; you may use
                      numbered paragraphs if you find it helpful. It is not necessary to make legal arguments~ or
                      to cite cases or statutes.                                                         ·

                             I was ta rminamd fi'om Document Resources 1125/16 dua tr>   my disability. I could not lift any weight over


                                                                     3
12-19-2016         CaseFAX2~
             06:57 PH   5:18-cv-04148-SAC-JPO
                             PUBLIC FAX SERVICE                  Document
                                                                 from:    1 Filed 12/20/18
                                                                                      Ta:  Page7653365~01
                                                                                                 4 of 5                         Page   11

                                0551                                                                                          PAGE     11




                      ten pounds, an I believe that led to the decision to fire me despite the fact that they could provide


                      accommodation.




                     (Attach additional sheets as necessary).



                    R
             11.     The acts set forth in paragraph 10 of this complaint:
                           are still being committed by Defendant.
                             are no longer being committed by Defendant.
                             may still be being committed by Defendant.

             12_                                                  Plaintiff:
                      D      still works for Defendant
                     J::Z:[no longer works for Defendant o:r was not hired
             13.     If this is a disability-related claim, did Defendant deny a request for a reasonable
                     accommodation?
                        .J
                      I.. Yes          J:!L   No


                     Explain:   They provided l!lccommodation while I was employed there.




                                                     REQPEST FOR RELJEF

             As relief from the allegations of discrimination as stated above) Plaintiff prays that the: court grant
             the folloj.in.J relief to Plaintiff: (check any and all that apply)
                              Defendant be directed to employ Plaintiff
                    H         Defendant be directed to re-employ rlain.tiff
                              Defendant be directed to promote Plaintiff
                     __D Defendant be directed to _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

                                                                     4
12-19-2018    08:57 PMCaseFAX2~
                            5:18-cv-04148-SAC-JPO
                                PUBLIC FAX SERVICE          Document
                                                            From:        1 Filed 12/20/18
                                                                                    To:   Page  5 of 5
                                                                                             7853385~01          Page   12
      12/19/2018   19:58       0551                                                                          PAGE       12




                       _O_Injunctive relief (please e x p l a i n ) : - - - - - - - - - - - - - - - -
                       ~Monetary damages (please explain):          Lost wages, Housing, Property
                       __[I]_Costs and fees involved in litigating this case
                       __[I]__As additional relief to make Plaintiff whole, Plaintiff
              seeks: $163.000 total to relieve financial burdens. pain and suffering.



              and such other relief as may be appropriate, including attomey' s fees, if applicable.



              Signedthis~1_8_dayof_D_ec_e_m_b_er~------~



                                                                    Signature of Plaintiff
                                                                     Lane Kraft
                                                                    Name (Print or Type)
                                                                     205 S. 7th Street Apartment 8.
                                                                    Address
                                                                     Ogden, KS 66517
                                                                    City State Zip Code
                                                                                     (785) 210-9428
                                                                    Telephone Number

                                            DE

                                                                                                       the trial 'n

              this matter.



                                               REOPEST FOR TRIAL BY JURY

             Plaintiff requests trial by jury. D_ves        I lNo
                                                 (Select One)

                                                                    Signature of Plaintiff
             Dated: 12/18/2018
             (Rev. 10/15)


                                                                5
